— Judgment, Supreme Court, New York County (As-*495clone, J.), entered July 1, 1982, awarding monthly alimony and child support in the amount of $1,000 and $300, respectively, retroactive to November 11, 1981, denying the application for reimbursement of necessaries, and awarding additional counsel fees of $12,000, unanimously modified, on the law and on the facts, to increase child support to the sum of $600 per month and reduce the additional award of counsel fees to $2,500, and otherwise affirmed, without costs. These cross appeals in a matrimonial action from a judgment awarding alimony and child support, and additional counsel fees to the wife’s counsel, present a not unfamiliar situation of a couple who lived at a standard of living in excess of the income presently available and which was arguably in excess of the resources shown to have been available during the marriage. We see no adequate basis to disagree with the central conclusion of the experienced Trial Judge that the parties were able to maintain the indicated standard of living because of funds that in large part are no longer available. However, considering all the circumstances disclosed in the record, we are satisfied that the provision for child support should be increased from $300 per month to $600 per month. As to the award of additional counsel fees for defendant wife’s counsel, we note that he had previously received from his client the sum of $7,500 for counsel fees and an additional sum for necessary expenses. We think that an additional sum of $2,500 would fairly compensate counsel for the services rendered in preparing for and trying this relatively short trial, and modify that aspect of the judgment accordingly. Concur — Murphy, P. J., Kupferman, Sandler, Asch and Kassal, JJ.